Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-16-00804-CR

                             Isidro Juan FLORES,
                                    Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 379th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2016CR5527
                   Honorable Ron Rangel, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 1, 2017.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice